                                 Case 2:16-cr-00004-cr Document 40 Filed 02/20/19 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant

                                                                                                                       DISTRICT CF VER               1 ·,   I
                                             UNITED STATES DISTRICT COURT                                                     FILED
                                                                       for the                                         2811 FEB 20 Pt1 if: lt8
                                                               District of Vermont                                                    l r•)~
                                                                                                                                     Ct..C.h,,
                                                                                                                                  ~
                  United States of America
                                                                                                                       BY      C   I  ·,t
                                                                                                                            CfEFUTY CLERK
                             v.                                           )
                                                                          )        Case No.         2:16-cr-4-1
                                                                                                                             ....:"""'\.C:   r-..;

                             Isaiah Wade
                                                                          )                                                  :: :: (./)
                                                                                                                             (') e
                                                                                                                                             =
                                                                          )                                                                  c:,
                                                                                                                                             Pl
                                                                          )                                                                  C)
                                                                          )                                                                  N
                                 Defendant


                                                         ARREST WARRANT
                                                                                                                                             -..       a
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)         Isaiah Wade
                                     -----------------------------------
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                 0    Superseding Indictment        0 Information             0 Superseding Information                  0 Complaint
0 Probation Violation Petition                 ~ Supervised Release Violation Petition               0 Violation Notice              0 Order of the Court

This offense is briefly described as follows:

  from or about 11/13/2018, through on or about 12/3/2018, deft used oxycodone;
  on or about 11/13/2018, deft used marijuana and oxycodone;
  from on or about 11/19/2018, through 12/12/2018, dft failed to report to treatment sessions




          12/21/2018
Date: - - - -----                                                                     Is I C.L-\Ju,/)L
                                                                                      '
                                                                                            1
                                                                                                                  \!   o-- ,-~~ (
                                                                                                      Issuing ofjic;; 's signature


City and state:        Burlington, VT                                                           Christina Reiss, U.S. District Judge
                                                                                                      ' Printed name and title


                                                                       Return

          This warra9t was recei~d on (date) __,.--'-'-2_·_c-__'..,1-_'~/~-/'-t'-~-, and the person was arrested on (date)            2·· ;;~ · / 9
at (city and state) /'()t"L<_:;t1 f h /i ·

Date:    2 -7     cY /   0
                             7
                                                                                                     Mesting officer's signature


                                                                                  7
                                                                                      ~d/1              Printed name and title
